DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-7 are pending and are currently under consideration for patentability under 37 CFR 1.104.

Response to Arguments
Applicant's arguments filed 01/31/2022 have been fully considered but they are not persuasive.  Applicant amended Claim 1 to further limit the second control parameter information is output information having priority over the first control parameter information and argues Sugie, taken individually or in combination with Takahashi, does not teach or suggest this feature.  However, paragraph [0108] of Takahashi discloses a subroutine wherein records including data of leased endoscopes is selected in preference to other records, and records of endoscopes leased for short terms are selected in further preference to records of endoscopes leased for long terms.  Paragraphs [0014], [0015] and [0016] provide different scenarios for selecting one type of information over another type of information.  Takahashi explains in paragraph [0013]: “[A]n endoscope system including a database and a database managing device is provided. The database is configured to store a plurality of pieces of endoscope data. Each piece of the endoscope data corresponds to a different endoscope and is .
Regarding Claims 6 and 7, Applicant's arguments filed 01/31/2022 have been fully considered but they are moot in view of the amendments adding the new limitation.  A new rejection has been submitted below to reflect the new limitations.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea of outputting data without significantly more. The claim(s) recite(s) “a table configure to retain … information;” “a reading circuit configured to read information;” “a determination circuit configured to determine whether or not the … information can be read from the memory;” and “an output circuit configured to output 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (US PG PUB 2003/0009083; hereinafter “Takahashi”) in view of Sugie et al. (US PG PUB 2018/0078116; hereinafter “Sugie”)
As to Claim 1, Takahashi discloses medical equipment used in combination with an endoscope (e.g., Fig. 1), comprising: 
a table (e.g., database on memory 208, Fig. 1, paragraph [0054]) configured to retain first control parameter information (e.g., type of endoscope, paragraph [0004], [058], [0093]) for controlling operations of a light source section or an image processing section (e.g., paragraph [0066] – [0083]);
a reading circuit (e.g., CPU 201, Fig. 1, paragraph [0046]) configured to read information (e.g., scope ID or control parameter information) stored in a memory (EEPROM 102, Figs. 1-3, paragraph [0055]) from the endoscope including the memory that is capable of storing second control parameter information for controlling the operations of the light source section or the image processing section (e.g., paragraphs [0056] – [0064]).
Takahashi discloses setting a preference among different types of data at paragraph [0108].  Selecting one type of data with a preference over another type of data broadly amounts to prioritizing data.  Takahashi also discloses accessing the memory of the endoscope and accessing/reading from and updating an endoscope information database when the endoscope is connected to the medical equipment but Takahashi is silent regarding what happens when the memory is no longer accessible such that Takahashi does not appear to specifically disclose a determination circuit configured to determine whether or not the second control parameter information can be Takahashi also does not appear to specifically disclose an output circuit configured to output the second control parameter information read by the reading circuit as output information with a priority over the first control parameter information when the determination circuit determines that the second control parameter information can be read from the memory, and to output the first control parameter information retained by the table as the output information when the determination circuit determines that the second control parameter information cannot be read from the memory, wherein the operations of the light source section or the image processing section are controlled based on the output information outputted from the output circuit.
 In the same field of endeavor concerning connecting various endoscopes to different medical equipment, Sugie is directed to determining compatibility between the endoscope and the medical equipment the endoscope is connected to (Abstract).  Sugie notes in paragraph [0005], that even if a certain endoscope may be physically connected to the CCU, in a case where the CCU and the endoscope are not compatible with each other, there might be a problem that an imaged image is not displayed, the image is displayed but with disturbance, or an unintended image is displayed.  In that same paragraph, Sugie discusses the possibility of electrical damage in the medical devices/equipment such that connection does not occur or so that information may not be transferred (that is, the connected equipment is not compatible).
At paragraph [0062], Sugie teaches determination unit 62 determines whether control device 31 and medical device 41 are officially compatible with each other (compatibility determination) on the basis for attribute information, and outputs the result of the compatibility determination to the communication unit 61 and the notification unit 
Accordingly, Sugie teaches a determination circuit (e.g., 62, Fig. 3, paragraph [0062]) configured to determine whether or not information (e.g., generally, endoscope information in Sugie and specifically the second control parameter information as disclosed in Takahashi after the combination) can be read from the memory (e.g., paragraph [0062] - [0066], whereby the determination unit 62 in Sugie determines if the electrical connection is stable or not and whether there is or is not official compatibility per paragraph [0065]).
The combination of Takahashi and Sugie meets the remainder of the claim since Sugie teaches an output circuit (e.g., 31, Fig. 2, paragraph [0062]) configured to output the information (generally, endoscope information in Sugie and specifically the second control parameter information as disclosed in Takahashi after the combination) read by the reading circuit as output information with a priority over the first control parameter information (paragraph [0108] in Takahashi disclosing setting a preference among different types of data) when the determination circuit determines that the information (again, which is generally, endoscope information in Sugie and specifically the second control parameter information as disclosed in Takahashi after the combination) can be read from a memory residing on the endoscope (e.g., when the connection is officially compatible, the endoscope is accessible and the information stored on the Takahashi endoscope can be read, paragraph [0063], and paragraph [0065] describes the signal transmission unit 65 communications signals between the endoscope and the medical equipment it is connected to and notification unit 63 notifies the user the results of the compatibility determination and the electric connection determination per paragraph [0067]), and to output the information (generally, endoscope information in Sugie and specifically the first control parameter information as disclosed in Takahashi after the combination) retained by the table as the output information (from Takahashi) when the determination circuit determines that the information (again, which is generally, endoscope information in Sugie and specifically the second control parameter information as disclosed in Takahashi after the combination) cannot be read from the memory (e.g., that is, the determination unit 62 in Sugie determines the electrical connection is bad, and there is no official compatibility, Sugie includes an up-to-date Look Up Table on the determination unit 62 independent of the medical device/endoscope, per paragraph [0064], whereby Takahashi includes the updated database information on the medical equipment side), wherein the operations of the light source section or the image processing section are controlled based on the output information outputted from the output circuit (e.g., paragraphs [0056] – [0064] of Takahashi).
It would have been prima facie obvious to one having skill in the art to include a compatibility determination feature as taught by Sugie to the system of Takahashi for the advantage of providing a user who tries to connect the medical device (e.g., endoscope) to the control device (e.g., medical equipment) with user support information including a result of a compatibility determination between the devices (paragraph [0011] of Sugie) such that the user will know if the devices are electrically connected and able to communicate, for example (paragraph [0016]).
As to Claim 2, Takahashi and Sugie disclose the medical equipment according to Claim 1, as discussed above.
The Takahashi and Sugie combination further discloses wherein the determination circuit determines that the second control parameter information can be read from the memory if the information read by the reading circuit includes the second control parameter (the determination is made if the medical equipment and the endoscope are officially compatible and if so, the information can be read and the user is notified of the good connection, paragraph [0062], [0062], [0067]), and determines that the second control parameter information cannot be read from the memory if the information read by the reading circuit does not include the second control parameter (the determination is made if the medical equipment and the endoscope are officially compatible and if not, the information cannot be read and the user is notified, paragraph [0062], [0062], [0067]).
It would have been prima facie obvious to one having skill in the art to include a compatibility determination feature as taught by Sugie to the system of Takahashi for the advantage of providing a user who tries to connect the medical device (e.g., endoscope) to the control device (e.g., medical equipment) with user support information including a result of a compatibility determination between the devices (paragraph [0011] of Sugie) such that the user will know if the devices are electrically connected and able to communicate, for example (paragraph [0016]).
As to Claim 3, Takahashi and Sugie disclose the medical equipment according to Claim 1, as discussed above.
The Takahashi and Sugie combination further discloses wherein the table stores the first control parameter information corresponding to information on a type of the endoscope (e.g., paragraph [0004], [058], [0093]), the information stored in the memory includes the information on the type of the endoscope (e.g., paragraph [0004], [058], [0093]), and when the determination circuit determines that the second control parameter information cannot be read from the memory (e.g., the determination is made if the medical equipment and the endoscope are officially compatible and if not, the information cannot be read and the user is notified, paragraph [0062], [0062], [0067]), the output circuit refers to the table based on the information on the type of the endoscope and outputs the first control parameter information read from the table (e.g., paragraph [0064]).
It would have been prima facie obvious to one having skill in the art to include a compatibility determination feature as taught by Sugie to the system of Takahashi for the advantage of providing a user who tries to connect the medical device (e.g., endoscope) to the control device (e.g., medical equipment) with user support information including a result of a compatibility determination between the devices (paragraph [0011] of Sugie) such that the user will know if the devices are electrically connected and able to communicate, for example (paragraph [0016]).
As to Claim 4, Takahashi and Sugie disclose the medical equipment according to Claim 3, as discussed above.
Takahashi and Sugie combination further discloses wherein when the determination circuit determines that the second control parameter information can be read from the memory and when the information includes the information on the type of the endoscope, the output circuit outputs the second control parameter information (the determination is made if the medical equipment and the endoscope are officially compatible and if so, the information can be read and the user is notified of the good connection, paragraph [0062], [0062], [0067]).
It would have been prima facie obvious to one having skill in the art to include a compatibility determination feature as taught by Sugie to the system of Takahashi for the advantage of providing a user who tries to connect the medical device (e.g., endoscope) to the control device (e.g., medical equipment) with user support information including a result of a compatibility determination between the devices (paragraph [0011] of Sugie) such that the user will know if the devices are electrically connected and able to communicate, for example (paragraph [0016]).
As to Claim 5, Takahashi and Sugie disclose the medical equipment according to Claim 1, as discussed above.
Takahashi further discloses wherein the first and second control parameter information for controlling the operations of the light source section is information related to control of a light quantity ratio among a plurality of light sources included in the light source section (e.g., paragraph [0059] - [0060], [0089]).

Claim(s) 6-7 is/are rejected under 35 U.S.C. 103 as obvious over Kawata et al. (US PG PUB 2013/0141557; hereinafter “Kawata”) in view of Takahashi (US PG PUB 2003/0009083; hereinafter “Takahashi”).
As to Claim 6, Kawata discloses a medical equipment system (endoscope system 1, Fig. 1, paragraph [0025]), comprising:
an endoscope (e.g., 21, 31, Fig. 1, paragraph [0025]); and 
medical equipment used in combination with the endoscope, wherein the medical equipment includes (e.g., processor 11, Fig. 1, paragraph [0025]):
a table (e.g., TBL2, Fig. 8, paragraph [0105]) configured to retain first control parameter information (e.g., type of endoscope, paragraph [0004], [058], [0093]) for controlling operations of a light source section or an image processing section (e.g., paragraph [0105]); 
a reading circuit (e.g., 108, Fig. 5, paragraph [0081]) configured to read information (e.g., scope ID or control parameter information) stored in a memory (e.g., 25 a, Fig. 1, paragraph [0031]) from the endoscope including the memory that is capable of storing second control parameter information for controlling the operations of the light source section or the image processing section (e.g., paragraph [0032]);
a determination circuit (e.g., control section 101, paragraph [0088], Fig. 5) configured to determine whether or not the second control parameter information can be read from the memory (e.g., paragraph [0089], [0090], [0095]); and
an output circuit (e.g., processor 11, Figs. 1 and 5, paragraph [0032], [0036]) configured to output the second control parameter information read by the reading circuit as output information when the determination circuit determines that the second (e.g., Fig. 6; when endoscope 21 is connected, since endoscope 21 incudes a memory 25 a for storing the endoscope ID and various parameter data for adjustment (e.g., information regarding adjusting for white balance), per paragraphs [0031], [0032]), and to output the first control parameter information retained by the table as the output information (e.g., information is read from TBL2, paragraph [0100]) when the determination circuit determines that the second control parameter information cannot be read from the memory (e.g., when endoscope 31 is connected, since endoscope 31 does not have a local memory for storing endoscope data other than a serial number/ID so the adapter 41 is used to connect to the medical equipment per paragraph [0035]; adapter 41 includes a ROM 41a and flash memory 41b for storing various parameters for adjustment thereon and according to paragraph [0052], and paragraph [0086] discloses reading from the two different places depending on the endoscope inserted, whereby as with Applicant’s determination circuit, the determination as to where to read from is made based on the type of information received per paragraph [0086].), 
wherein the operations of the light source section or the image processing section are controlled based on the output information outputted from the output circuit (e.g., paragraph [0105]).
Kawata does not appear to specifically disclose setting control parameter information with a priority over the first control parameter information.  
Takahashi is directed to endoscope system including a database and a database managing device is provided. The database is configured to store a plurality of pieces of (paragraph [0013]).  Takahashi teaches a subroutine wherein records including data of leased endoscopes is selected in preference to other records, and records of endoscopes leased for short terms are selected in further preference to records of endoscopes leased for long terms.  Paragraphs [0014], [0015] and [0016] provide different scenarios for selecting one type of information over another type of information (e.g., paragraph [0108]).  That is, Takahashi broadly teaches prioritizing information to be stored/accessed in/from a database.
It would have been prima facie obvious to one having ordinary skill in the art to provide data prioritization by way of setting a preference for one type of data over another as taught by Takahashi to the system of Kawata for the advantage of providing storage management applications for the memory/table in Kawata so the system both maintains the most important information in the database (that is, they type of information that is set as preferential over another type of information) as well as Takahashi which states keeping the most relevant information as a priority as a motivation for the combination).
As to Claim 7, Kawata discloses medical equipment used in combination with an endoscope (e.g., Fig. 1), comprising:
a table (e.g., TBL2, Fig. 8, paragraph [0105]) configured to retain first control parameter information (e.g., type of endoscope, paragraph [0004], [058], [0093]) for controlling operations of a light source section or an image processing section (e.g., paragraph [0105]); and 
a processor (11, Fig. 1, paragraph [0025]) including hardware, wherein the processor is configured to: 
read information (e.g., scope ID or control parameter information, Fig. 5, paragraph [0081]) stored in a memory (e.g., 25 a, Fig. 1, paragraph [0031]) from the endoscope including the memory that is capable of storing second control parameter information for controlling the operations of the light source section or the image processing section (e.g., paragraph [0032]);
determine whether or not the second control parameter information can be read from the memory (e.g., paragraph [0088], [0089], [0090], [0095]);
output the read second control parameter information as output information  (e.g., paragraph [0032], [0036]) when it is determined that the second control parameter information can be read from the memory (e.g., Fig. 6; when endoscope 21 is connected, since endoscope 21 incudes a memory 25 a for storing the endoscope ID and various parameter data for adjustment (e.g., information regarding adjusting for white balance), per paragraphs [0031], [0032]), and output the first control parameter information retained by the table as the output information (e.g., information is read from TBL2, paragraph [0100]) when it is determined that the second control parameter information cannot be read from the memory (e.g., when endoscope 31 is connected, since endoscope 31 does not have a local memory for storing endoscope data other than a serial number/ID so the adapter 41 is used to connect to the medical equipment per paragraph [0035]; adapter 41 includes a ROM 41a and flash memory 41b for storing various parameters for adjustment thereon and according to paragraph [0052], and paragraph [0086] discloses reading from the two different places depending on the endoscope inserted, whereby as with Applicant’s determination circuit, the determination as to where to read from is made based on the type of information received per paragraph [0086].); and
control the operations of the light source section or the image processing section based on the output information outputted from the output circuit (e.g., paragraph [0042], [0105]).
Kawata does not appear to specifically disclose setting control parameter information with a priority over the first control parameter information.  
Takahashi is directed to endoscope system including a database and a database managing device is provided. The database is configured to store a plurality of pieces of endoscope data. Each piece of the endoscope data corresponds to a different endoscope and is associated with ownership information indicating a term for which the corresponding endoscope is allowed to be utilized. The database managing device is (paragraph [0013]).  Takahashi teaches a subroutine wherein records including data of leased endoscopes is selected in preference to other records, and records of endoscopes leased for short terms are selected in further preference to records of endoscopes leased for long terms.  Paragraphs [0014], [0015] and [0016] provide different scenarios for selecting one type of information over another type of information (e.g., paragraph [0108]).  That is, Takahashi broadly teaches prioritizing information to be stored/accessed in/from a database.
It would have been prima facie obvious to one having ordinary skill in the art to provide data prioritization by way of setting a preference for one type of data over another as taught by Takahashi to the system of Kawata for the advantage of providing storage management applications for the memory/table in Kawata so the system both maintains the most important information in the database (that is, they type of information that is set as preferential over another type of information) as well as ensures the database does not run out of storage (see paragraph [0108] of Takahashi which states keeping the most relevant information as a priority as a motivation for the combination).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENJA M FRANKERT whose telephone number is (408)918-7624. The examiner can normally be reached Monday - Friday 11am - 3pm (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on 571-270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/G.F./Examiner, Art Unit 3795                                                                                                                                                                                                        
/TIMOTHY J NEAL/Primary Examiner, Art Unit 3795